      Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 1 of 18




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

GENEVIEVE TIMMONS,

                               Plaintiff,

       -against-                                               5:18-CV-1087 (LEK/TWD)

KINGSLEY-JOHNSTON, INC., et al.,

                               Defendants.


                          MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Genevieve Timmons commenced this action pursuant to the Fair Housing Act

(“FHA”) and the New York State Human Rights Law (“NYSHRL”) against Kingsley-Johnston,

Inc., Cobblestone Square Apartments, LLC (“Cobblestone Square”), and Deanna Johnston

(collectively, “Defendants”) for discrimination in housing rental on the basis of disability.

Following Genevieve Timmons’ death in May 2019, William Timmons, her husband and

administrator of her estate, was substituted as Plaintiff in this case.

       Now before the Court is Defendants’ motion for summary judgment seeking dismissal of

the Complaint in its entirety. Dkt. Nos. 26-2 (“Johnston Affidavit”); 26-3 (“Walter Affidavit”);

26-4 (“MacKnight Affidavit”); 26-5 (“Statement of Material Facts” or “SMF”); 26-6

(“Memorandum”). Plaintiff opposes the motion. Dkt. Nos. 27 (“Opposition”); 27-1 (“Response

to SMF”); 27-2 (“William Timmons Affidavit”); 27-3 (“Frawley-Clarke Affidavit”); 27-4

(“Kirchner Affidavit”); 28 (“Johnston Deposition, Part 1”); 28-1 (“Johnston Deposition, Part 2”);

28-2 (“Timmons Deposition”); 28-3 (“Interrogatories”). Defendants have filed a reply. Dkt. Nos.

29 (“Reply”); 29-1 (“Johnston Reply Affidavit”).
      Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 2 of 18




       For the following reasons, the Court denies Defendant’s motion.

II.    BACKGROUND

       The following facts are undisputed unless otherwise noted. Genevieve and William

Timmons began their tenancy of a ground-floor apartment at Cobblestone Square in September

2011. SMF ¶ 5. Defendant Kingsley-Johnston, Inc. is a property management company

responsible for managing Cobblestone Square. Id. ¶ 1. Defendant Deanna Johnston is the

president of Kingsley-Johnston, Inc. Id. ¶ 2.

       The apartment buildings at Cobblestone Square are all accessed by a three- or four-step

concrete staircase. Id. ¶ 4. Ground-floor apartments have outdoor patios with sliding glass doors.

Id. ¶ 6. However, Cobblestone Square does not permit residents to use the patio doors for regular

ingress and egress because Cobblestone Square cannot maintain a clear and level path from the

patios to the sidewalks or parking lots. Id.; Johnston Aff. ¶ 5.

       During her tenancy, Genevieve Timmons had multiple disabilities that affected her

mobility, including osteoarthritis, connective tissue disease, and degenerative disc disease. Opp’n

at 6–7; Timmons Aff. ¶¶ 4–5. In 2013, Genevieve Timmons began using a motorized scooter

regularly. Opp’n at 7; Timmons Dep. at 7–8. By March 2017, Genevieve Timmons was

incapable of leaving the apartment on her own by traversing the stairs at the main entrance of the

apartment. Timmons Aff. ¶ 7. Instead, she used her scooter to travel between her apartment and

the parking lot through the patio door and across the lawn. SMF ¶ 14; Opp’n at 7.

       In late March 2017, Johnston spoke with Genevieve Timmons regarding parking and the

storage of items on their patio, including a motorized scooter and a snow blower. SMF ¶¶ 11, 13;

Response to SMF ¶¶ 11, 13. During the discussion, Genevieve Timmons told Johnston that she

needed to use the scooter to get to the parking lot and that her husband would use the snow




                                                  2
     Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 3 of 18




blower to clear a path through the lawn. SMF ¶ 14; Response to SMF ¶ 14. Ms. Johnston replied

that Cobblestone Square could not permit either and that Genevieve Timmons’ use of the scooter

was a serious liability concern. SMF ¶ 15; Response to SMF ¶ 15. In early June 2017, Johnston

received a letter from Cobblestone Square’s insurance agent, who reported that during a drive-

through inspection he recently performed, he observed a tenant operating a motorized scooter on

the lawn between the parking lot and the building. SMF ¶ 17; Response to SMF ¶ 17; Johnston

Aff., Ex. C. He warned that this created liability exposure for Cobblestone Square. SMF ¶ 17;

Response to SMF ¶ 17; Johnston Aff., Ex. C.

       On July 14, 2017, Cobblestone Square informed the Timmonses that their lease would

not be renewed after it expired on August 30, 2017. SMF ¶ 20. According to Johnston, the

decision not to renew the lease was primarily based on their failure to move their cars, which

impacted snow removal, as well as Genevieve Timmons’ continued operation of the scooter on

the lawn. Id. ¶¶ 7–8, 19. In August 2017, upon request of the Timmonses, Johnston agreed to a

two-month extension of their lease until October 30, 2017. Id. ¶ 21.

       In early October 2017, Katie Frawley-Clarke from CNY Fair Housing, a non-profit

organization, sent Johnston a formal request for accommodation on behalf of Genevieve

Timmons to continue using her scooter to travel between her apartment and the parking lot. Id. ¶

29; Johnston Aff., Ex. F. Johnston denied the request because she did not consider it a reasonable

accommodation. SMF ¶ 31. Johnston explained that Genevieve Timmons’ use of the scooter on

the lawn presented “a clear safety and liability concern,” particularly during wet or snowy

weather. Id.; Johnston Aff. ¶ 18. Johnston claimed that she consulted with Jack Walter, a

contractor who had installed sidewalks at Cobblestone Square, and he estimated that it would

cost $30,000 to install a sidewalk for Genevieve Timmons and an average of $1,200 per year to




                                                3
      Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 4 of 18




maintain it. SMF ¶ 32; Johnston Aff., Ex. G. Johnston did not deem this option reasonable either,

given the expense involved. SMF ¶ 32.

       A week after Johnston’s denial, Frawley-Clarke informed Johnston of the Ramp &

Accessibility Modification Program (“Ramp Program”) of the Onondaga County Community

Development Division (“CDD”). Id. ¶ 34; Response to SMF ¶ 34; Frawley-Clarke Aff. ¶ 36.

Frawley-Clarke explained that the County could potentially fund the installation of the sidewalk

through the Ramp Program, but applicants must first obtain written consent of the property

owner. Frawley-Clarke Aff. ¶ 38. After reviewing the application, the County would then

establish work specifications and have the project bid upon by contractors. Id. However,

Johnston refused to sign any authorization paperwork. SMF ¶ 35; Response to SMF ¶ 35.

Frawley-Clarke recorded the conversation and noted that Johnston’s reply was: “we’re just not

going to participate in that, because we would have to clean it in the winter.” Frawley-Clarke

Aff. ¶ 39. Johnston explained in her affidavit that she knew nothing about CCD or the Ramp

Program and was concerned about authorizing the installation of the sidewalk without adequate

specifications and Cobblestone Square’s responsibility for later repairs caused by improper

installation. Johnston Aff. ¶ 19.

       On October 31, 2017, Frawley-Clarke forwarded to Johnston CCD’s plan regarding the

sidewalk, prepared by the agency’s building inspector, Michael Decker. SMF ¶ 36; Johnston

Aff., Ex. H. Decker estimated the cost of the installation to be $3,000 to $3,700. Johnston Aff.,

Ex. H. Walter, the construction contractor, and Cobblestone Square Maintenance Supervisor Tim

Austin reviewed the plan and reported to Johnston multiple concerns not addressed by CCD’s

proposal, including grading and drainage issues. SMF ¶ 37; Walter Aff. ¶¶ 4–5. Between

November 2017 and February 2018, Johnston had several exchanges with CNY Fair Housing




                                                 4
      Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 5 of 18




attorney Conor Kirchner but without much progress. See SMF ¶¶ 38–39, 43–48; Kirchner Aff.

¶¶ 6–10. Kirchner explained that the County would require Johnston’s permission for the

application process to begin and that she could address any specific concerns regarding the

proposal with the County and the contractor who wins the bid for the project. Kirchner Aff. ¶ 8;

SMF ¶ 46; Johnston Aff., Ex. J. Johnston maintained that she would not give permission without

her concerns being addressed first. SMF ¶ 47; Johnston Aff. ¶ 27. As Johnston was negotiating

with Kirchner, Decker visited Cobblestone Square to discuss the concerns regarding the proposal

with Austin and Walter. SMF ¶ 41. While Austin and Walter believed that Decker would get

back to them with a new plan addressing the issues they had discussed, Kirchner told Johnston in

a later email that Decker had no concerns with the original proposal. Johnston Aff. ¶ 23; Walter

Aff. ¶ 8; Johnston Aff., Ex. J.

       On February 23, 2018, the Timmons’ apartment was inspected by management. SMF ¶

51. The parties dispute: (1) whether other Cobblestone Square units were also inspected; and (2)

the condition of the Timmons’ apartment. SMF ¶¶ 50–51; Response to SMF ¶¶ 50–51. While

Defendants assert Cobblestone Square inspected every apartment, SMF ¶ 50, William Timmons

states his neighbor told him his unit was never inspected, William Timmons Aff. ¶ 34. And while

Defendants characterize the Timmons’ home as being in “abhorrent condition,” SMF ¶ 51,

William Timmons said it was merely “cluttered,” William Timmons Aff. ¶ 33. Cobblestone

Square sent Genevieve and William Timmons a letter on March 12, 2018, stating that the

condition of their apartment violated their lease and that the apartment would be re-inspected.

SMF ¶ 52. On March 23, 2018, when the apartment was re-inspected, Defendants argue its

condition was only “marginally better,” SMF ¶ 53, a characterization Plaintiff again disputes,

Response to SMF ¶ 53. Cobblestone Square sent Genevieve and William Timmons another letter




                                                5
       Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 6 of 18




on April 10, 2018, asking them to call to schedule another inspection. SMF ¶ 54. When two

weeks went by without a response, Johnston contacted Kirchner about scheduling another

inspection. Id. ¶ 55. A third inspection occurred on May 11, 2018, id. ¶ 57; Plaintiff again

disputes Defendants’ contention that the unit presented “serious health and safety concerns.” Id.;

Response to SMF ¶ 57.

        Johnston eventually contacted Cicero Town Code Enforcement and asked it to inspect the

apartment. SMF ¶ 58. Johnston thought this would force Genevieve and William Timmons to

remedy the allegedly dangerous condition of their apartment. Id. On June 5, 2018, the Town of

Cicero performed an inspection, issuing a notice of violation and allowing two weeks to cure.

SMF ¶ 59. The Town of Cicero re-inspected the unit on June 26, 2018 and found it to be

compliant. SMF ¶ 60.

III.    LEGAL STANDARD

        Federal Rule of Civil Procedure 56 instructs courts to grant summary judgment if “there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under

the governing law,” and a dispute is “‘genuine’ . . . if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). Thus, while “[f]actual disputes that are irrelevant or unnecessary” will not preclude

summary judgment, “summary judgment will not lie if . . . the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.; see also Taggart v. Time, Inc., 924 F.2d

43, 46 (2d Cir. 1991) (“Only when no reasonable trier of fact could find in favor of the

nonmoving party should summary judgment be granted.”).




                                                  6
      Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 7 of 18




        The party seeking summary judgment bears the burden of informing the court of the basis

for the motion and identifying those portions of the record that the moving party claims will

demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). Similarly, a party is entitled to summary judgment when the nonmoving party

has failed “to establish the existence of an element essential to that party’s case, and on which

that party will bear the burden of proof at trial.” Id. at 322.

        In attempting to repel a motion for summary judgment after the moving party has met its

initial burden, the nonmoving party “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). At the same time, a court must resolve all ambiguities and draw all

reasonable inferences in favor of the nonmoving party. Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 150 (2000). Hence, “a court’s duty in reviewing a motion for summary

judgment is ‘carefully limited’ to finding genuine disputes of fact, ‘not to deciding them.’”

Macera v. Vill. Bd. of Ilion, No. 16-CV-668, 2019 WL 4805354, at *8 (N.D.N.Y. Sept. 30,

2019) (Kahn, J.) (quoting Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1224

(2d Cir. 1994)).

IV.     DISCUSSION1

        Defendants moved for summary judgment, seeking dismissal of the Complaint in its

entirety. Mem. at 1. First, Defendants argue that Plaintiff’s failure-to-accommodate claim should



        1
           The Court first addresses Defendants’ argument that Genevieve Timmons’ death
mooted the claim for relief that would require Defendants to complete the requested
modification. See Mem. at 21. In an FHA case, another federal district court looked to state
survival law to determine whether the action survived the original plaintiff’s death, concluding
that it did. See Montgomery v. Buege, No. 08-CV-385, 2009 U.S. Dist. LEXIS 32918, at *5 n.2
(E.D. Cal. Apr. 14, 2009). Because New York state law allows a decedent’s personal


                                                   7
      Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 8 of 18




be dismissed because her requested accommodation was not reasonable. Id. at 16–17. Second,

Defendants assert that they did not unlawfully deny Plaintiff’s modification request2 since

Plaintiff has failed to provide a reasonable description of the proposed modification. Id. at 17–

18. Third, Defendants contend that Plaintiff’s retaliation claim must also fail because there was

no causal connection between her request for accommodation and the non-renewal of her yearly

lease, the inspection of her apartment, or Defendants’ complaint to the Cicero Town Code

Enforcement Office. See Mem. at 18–21. The Court considers these arguments in turn.3

       A. Reasonable Accommodation

       The FHA, as amended by the Fair Housing Amendments Act in 1988, prohibits housing

providers from discriminating against residents because of their disability.4 42 U.S.C. §


representative to continue an action, see New York Consolidated Laws § 11-3.2(b), the Court
determines the claim is not moot.

       2
          Under the FHA, a reasonable modification is a structural change made to the premises,
while a reasonable accommodation is a change, exception, or adjustment to a rule, policy,
practice, or service. See U.S. Dep’t of Hous. & Urban Dev. & U.S. Dep’t of Justice, Joint
Statement of the Department of Housing and Urban Development and the Department of Justice,
Reasonable Modifications Under the Fair Housing Act (March 3, 2008) (“Joint Statement on
Reasonable Modifications”). Here, Plaintiff has requested the accommodation to operate her
motorized scooter on the lawn between her apartment patio and the parking lot, and the
modification to install a sidewalk there. See Mem. at 16; Opp’n at 12, 16.

       3
          Defendants also argue that Plaintiff’s disparate treatment claim—that Defendants
refused to renew her yearly lease because of her disability—should be dismissed. Mem. at 13–
15. However, the Court does not find that Plaintiff has raised a disparate treatment claim based
on the non-renewal of the lease that is distinct from her retaliation claim. See generally Compl.
But even if she has, the disparate treatment claim is deemed waived since Plaintiff makes no
mention of this claim in her Opposition. See generally Opp’n; see also Dark Storm Indus. LLC v.
Cuomo, No. 20-CV-360, 2020 WL 3833107, at *15 (N.D.N.Y. July 8, 2020) (Kahn, J.)
(“Because Plaintiffs make no response to these portions of Defendants’ Motion . . . the Court
finds that Plaintiffs have abandoned these claims.”).

       4
         In the course of this opinion, the Court uses the terms “disability” and “handicap”
interchangeably. Both terms have the same legal meaning. See Bragdon v. Abbott, 524 U.S. 624,


                                                 8
      Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 9 of 18




3604(f)(2). Among the discriminatory practices prohibited is “a refusal to make reasonable

accommodations in rules, policies, practices or services, when such accommodations may be

necessary to afford . . . person[s] [with disabilities] equal opportunity to use and enjoy a

dwelling.” Id. § 3604(f)(3)(B).

       “In order to prove a failure-to-accommodate claim, a plaintiff must show (1) that the

plaintiff had a handicap within the meaning of § 3602(h); (2) that the defendant knew or

reasonably should have been expected to know of the handicap; (3) that the accommodation was

likely necessary to afford the handicapped person an equal opportunity to use and enjoy the

dwelling; (4) that the accommodation requested was reasonable; and (5) that the defendant

refused to make the requested accommodation.” Olsen v. Stark Homes, Inc., 759 F.3d 140, 156

(2d Cir. 2014) (citations omitted). Defendants only argue that Plaintiff’s requested

accommodation was not reasonable. See Mem. at 16–17; Reply 4–5. There appear to be no

disputes as to the other elements. See generally Mem.; Reply; see also Opp’n at 11. Thus, the

Court focuses on whether Plaintiff’s request was reasonable.

       A reasonable accommodation is “one that gives the otherwise qualified plaintiff with

disabilities meaningful access to the programs or services sought.” Sinisgallo v. Town of Islip

Hous. Auth., 865 F. Supp. 2d 307, 341 (E.D.N.Y. 2012). “Once the plaintiff has demonstrated

that there is a plausible accommodation . . . the defendant bears the burden of proving that the

requested accommodation is not reasonable.” McElwee v. Cty. of Orange, 700 F.3d 635, 642 (2d




631 (1998) (noting that the definition of “disability” in the Americans with Disabilities Act is
drawn almost verbatim “from the definition of ‘handicap’ contained in the Fair Housing
Amendments Act of 1988”); U.S. Dep’t of Hous. & Urban Dev. & U.S. Dep’t of Justice, Joint
Statement of the Department of Housing and Urban Development and the Department of Justice,
Reasonable Accommodations Under the Fair Housing Act (May 17, 2004) (“Joint Statement on
Reasonable Accommodations”) at 1 n.2.


                                                  9
     Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 10 of 18




Cir. 2012). Determining whether a requested accommodation is reasonable “requires a complex

balancing of factors” and is “highly fact-specific.” Austin v. Town of Farmington, 826 F.3d 622,

630 (2d Cir. 2016).

       Here, Defendants do not dispute that Plaintiff has met her initial burden to propose a

plausible accommodation. See Mem. at 16–17. As Plaintiff correctly points out, the requested

accommodation only required Defendants to let her continue using the scooter as she had already

been doing. Opp’n at 12. Thus, to succeed in their summary judgment motion with regard to

Plaintiff’s failure-to-accommodate claim, Defendants must prove that there is no genuine dispute

of fact on whether Plaintiff’s request was not reasonable. But, for the following reasons, the

Court finds that Defendants have failed to do so.

       Under the FHA, a requested accommodation is not reasonable when it poses “an undue

hardship or a substantial burden on the housing provider.” Olsen, 759 F.3d at 156; see also Joint

Statement on Reasonable Accommodations at 7 (explaining that an accommodation is not

reasonable “if it would impose an undue financial and administrative burden on the housing

provider or it would fundamentally alter the nature of the provider’s operations”).

       Defendants argue that the accommodation requested by Plaintiff was not reasonable

because operating a motorized scooter on uneven terrain is “inherently dangerous” and would

expose them to “serious liability concerns,” particularly in wet or snowy weather. Mem. at 16.

Defendants explain that, as property managers, they “have a duty to maintain level and clear

walkways from the parking lots to the apartment buildings.” Id. “Failure to do so may lead to

liability should a tenant or guest injure himself or herself on a walkway which is not properly

maintained or cleared of snow or ice.” Id. “For this reason, Cobblestone Square does not permit

tenants on the ground floor apartments to use their patio doors as a primary means of ingress and




                                                10
     Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 11 of 18




egress from the apartments to the parking lots.” Id. Defendants cite a letter from Cobblestone

Square’s insurance representative, who expressed safety concerns after seeing Plaintiff driving

her scooter on the lawn during an insurance inspection. Mem. at 16–17; Johnston Aff., Ex. C.

       To demonstrate that operating a motorized scooter on uneven terrain is “indisputably

dangerous,” Defendants refer to a training guide from the National Institute for Rehabilitation

Engineering that warns scooter users against various safety risks. See Reply at 4; Johnston Reply

Aff., Ex. C. Defendants also suggest that the federal government, too, has realized the potential

danger of operating scooters, as the joint statement by the Department of Justice and the

Department of Housing and Urban Development notes that “[a] reasonable accommodation can

be conditioned on meeting reasonable safety requirements, such as requiring persons who use

motorized wheelchairs to operate them in a manner that does not pose a risk to the safety of

others or cause damages to other persons’ property.” Reply at 4–5.

       However, Defendants have failed to demonstrate that providing Plaintiff with this

accommodation would impose any “undue hardship” or “substantial burden” on them. Other

than “liability concerns,” Defendants present virtually no “financial [or] administrative burden”

in allowing Plaintiff to continue using her scooter through the patio exit. See Mem. at 16–17;

Reply at 4–5. With regard to the insurance letter, nowhere did the insurance representative

suggest that Defendants’ insurance would terminate or increase in cost if Plaintiff continued to

use her scooter. See Johnston Aff., Ex. G. No evidence suggests that Defendants’ insurer was

aware that Genevieve Timmons could not traverse the stairs due to her disabilities or that she had

requested to use the patio door and scooter as an accommodation. See Johnston Dep., Part 1 at

51–52 (admitting that she did not speak with the insurance representative about this letter). It is

unclear whether and to what extent Defendants’ insurance would be adversely affected if they




                                                 11
     Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 12 of 18




had granted the accommodation, or how the insurer would compare the risk of Genevieve

Timmons using the scooter with that of her taking the stairs. Thus, a genuine issue of fact exists

as to whether the proposed accommodation would create an undue financial burden.

       Moreover, liability concerns alone, without any individualized assessments based on

reliable objective evidence, amount to no more than speculation. See Joint Statement on

Reasonable Accommodations at 4 (“The Act does not allow for exclusion of individuals based

upon fear, speculation, or stereotype about a particular disability or persons with disabilities in

general. A determination that an individual poses a direct threat must rely on an individualized

assessment that is based on reliable objective evidence.”). Defendants argue that, unlike the cases

cited by Plaintiff where defendants relied on “unwarranted speculation” or “blanket stereotypes”

in denying the accommodation requests, the requested accommodation here was “indisputably

dangerous” and posed safety risks to both Plaintiff and other tenants. See Reply at 4.

       Contrary to what Defendants assert, the Court finds these cases analogous in that

defendants only raised general safety concerns but failed to perform any individualized

assessments. In Warren v. Delvista Towers Condo. Ass’n, Inc., the court held that a genuine

issue of material fact existed as to whether the specific pit bull that plaintiff requested for

accommodation posed a direct threat to other residents, despite defendant’s reference to a county

ordinance that banned pit bulls as a breed. 49 F. Supp. 3d 1082, 1087–89 (S.D. Fla. 2014)

(“[T]he presumption in favor of a reasonable accommodation is such that the Fair Housing Act

requires the existence of a significant risk—not a remote or speculative risk.”) (internal quotation

marks omitted). In Oconomowoc Residential Programs v. City of Milwaukee, the city denied a

housing provider’s request for a zoning variance to operate a group home for disabled

individuals, citing numerous instances of abuse and neglect in other facilities that the provider




                                                  12
     Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 13 of 18




operated. The Seventh Circuit held that the provider’s past problems with other facilities would

not support the city’s claim that the requested accommodation for this particular facility was

unreasonable. 300 F.3d 775, 785–86 (7th Cir. 2002).

       Likewise, here, Defendants have expressed general safety concerns associated with

operating a scooter but have provided no evidence that Genevieve Timmons, by operating her

scooter, posed any real threats to the safety of anyone. See Mem. at 16–17; Reply at 4–5. In fact,

the proof is to the contrary, as Genevieve Timmons has been using her patio exit and scooter for

well over two years without incident. See Opp’n at 13; Timmons Aff. ¶ 7. Thus, the Court finds

that Defendants have failed to establish that the requested accommodation would impose undue

hardship on them. See Tsombanidis v. City of W. Haven, 180 F. Supp. 2d 262, 293 (D. Conn.

2001) (dismissing the city’s safety concerns because there was no proof that the residents of a

sober house posed threats to others and evidence showed that none of the residents had been

arrested since the inception of the house), aff’d in part, rev’d in part on other grounds sub

nom. Tsombanidis v. W. Haven Fire Dep’t, 352 F.3d 565 (2d Cir. 2003); Castellano v. Access

Premier Realty, Inc., 181 F. Supp. 3d 798, 808 (E.D. Cal. 2016) (holding that defendant’s

general concerns with plaintiff’s cat about fleas and safety of other residents did not rebut the

reasonableness of the requested accommodation). Since there exists a genuine issue of material

fact as to whether Plaintiff’s requested accommodation was reasonable, the Court must deny

Defendants’ summary judgment motion with regard to Plaintiff’s failure-to-accommodate claim.

       B. Reasonable Modification

       The FHA also makes it unlawful for a housing provider to refuse “to permit, at the

expense of the [disabled] person, reasonable modifications of existing premises occupied . . . by

such person if such modifications may be necessary to afford such person full enjoyment of the




                                                 13
     Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 14 of 18




premises.” See 42 U.S.C. § 3604(f)(3)(A). But unlike accommodations, modifications involve

structural changes made to the premises, and the tenants, rather than the housing providers, are

responsible for the costs of the modifications. See id.; Joint Statement on Reasonable

Modifications at 3.

       Here, Defendants argue that they did not unlawfully deny Plaintiff’s request to install a

sidewalk as a reasonable modification. Mem. at 17. Defendants do not contest that they denied

Plaintiff’s proposed modification based on CCD’s plan, which was Plaintiff’s only proposal

before she brought the instant case. See SMF ¶ 47 (“Without those concerns [with CCD’s plan]

being addressed, Ms. Johnston declined to sign the [authorization] letter.”); Johnston Aff. ¶ 27;

Opp’n at 16–17. What Defendants contest, however, is whether their denial was in violation of

the FHA.

       Under the FHA, a housing provider “may condition permission for a modification on the

renter providing a reasonable description of the proposed modifications as well as reasonable

assurances that the work will be done in a workmanlike manner.” 24 C.F.R. § 100.203(b).

Defendants assert that they did exactly that and “had every right” to do so. See Reply at 5.

Defendants note that they have repeatedly raised their concerns with CNY Fair Housing and

CCD and sought “a reasonable description of the work to be performed, as well as reasonable

assurance the work would be performed in a workmanlike manner,” but Plaintiff “repeatedly

failed” and “in fact refused” to make such assurances. See Mem. at 17. Defendants note Plaintiff

“offered nothing more than [a] rudimentary sketch” with the proposed sidewalks’ measurements

and without any construction details. This, they argue, makes their denial lawful because

Plaintiff has failed to meet the prerequisite for permission. See id.; Mem. at 17. To succeed in

their summary judgment motion, Defendants must establish that there is no genuine issue of fact




                                                14
     Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 15 of 18




bearing on the issue of whether Plaintiff’s proposed modification was inadequate. Upon review

of the record, the Court finds that Defendants have failed to meet their burden.

       Whether a description of a proposed modification is adequate necessarily depends on “the

extent and nature” of the modification. See Joint Statement on Reasonable Modification at 12.

Defendants stress that the CCD plan provides no “additional detail concerning the manner in

which the work would be performed” and fails to address the multiple concerns raised by

Defendants. See Reply at 5–6. Defendants argue that the report of Plaintiff’s expert, Vincent

Pietrzak, “is perhaps Defendants’ best evidence of the insufficiency and inadequacy of the CCD

sketch” because it is “far more detailed” and includes information concerning ADA standards

and grading issues. Id. at 6. But the Court is unconvinced that the expert report, which aims to

address the multiple concerns Defendants have raised, is the threshold that the proposed

modification needs to reach.

       Defendants also argue that Plaintiff failed to provide Defendants’ with the “necessary

reasonable assurance” that the CCD would have “performed the project in a workmanlike

manner in full compliance with all codes and regulations,” “[a]s proved . . . by the opinions of

Defendants[] [and] witness.” See Reply at 6. However, without any elaboration on what these

“opinions” are and how they proved Defendants’ argument, the Court is hard-pressed to side

with Defendants. And as Plaintiff points out, “it is unclear . . . why Defendants believed the

County, a municipality with experience concerning codes and ADA standards, would fail to

abide by those standards or not ensure that the modification is installed in a workmanlike

manner.” Opp’n at 19.

       Consequently, a triable issue of fact exists as to whether Plaintiff failed to provide a

reasonable description of the proposed modification and reasonable assurances that the work




                                                15
     Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 16 of 18




would be done in a workmanlike manner. Accordingly, summary judgment for Defendants is

inappropriate with regard to the reasonable modification claim.

       C. FHA and NYSHRL Retaliation

       The FHA makes it unlawful to “coerce, intimidate, threaten, or interfere with any person

in the exercise or enjoyment of, or on account of his having exercised or enjoyed . . . any right

granted or protected by” § 3604, among other FHA provisions. 42 U.S.C. § 3617. Plaintiff

alleges that Defendants retaliated against Genevieve Timmons by not renewing the lease,

repeatedly inspecting the apartment, and filing a complaint with Cicero Town Code

Enforcement. Because a reasonable jury could find Defendants retaliated against Genevieve

Timmons for her exercise of FHA- and NYSHRL-protected rights, the Court denies Defendants

summary judgment on this claim as well.

       To establish a prima facie case under either the FHA or the New York Human Rights

Law, a plaintiff must show: (1) that he or she engaged in protected activity; (2) that the defendant

was aware of this activity; (3) that the defendant took adverse action against the plaintiff; and (4)

that a causal connection exists between the protected activity and the adverse action. See Broome

v. Biondi, 17 F. Supp. 2d 211, 218–19 (S.D.N.Y. 1997). Because the elements are the same, the

Court analyzes Plaintiff’s federal and state retaliation claims as one. See Lynn v. Vill. of

Pomona, 373 F. Supp. 2d 418, 434 (S.D.N.Y. 2005).

       Regarding the first element, whether Plaintiff engaged in protected activity, the Court has

already determined that there is a triable issue of material fact as to whether the proposed

accommodation and modification were reasonable. This finding is sufficient to create a genuine

dispute of material fact as to the first element of a retaliation claim. See Istre v. Hensley P’ship,

No. 15-CV-127, 2017 U.S. Dist. LEXIS 25413, at *22 (E.D. Tenn. Feb. 23, 2017).




                                                  16
     Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 17 of 18




       Defendants argue that, with regard to their decision not to renew the Timmons’ lease,

Plaintiff cannot show a causal connection between the request for an accommodation and the

decision not to renew because the latter preceded the former. See Mem. at 19. However, this

argument ignores that Genevieve Timmons informed Johnston in March 2017 of her need to use

her scooter to reach the parking lot. See SMF ¶ 14. This conversation preceded Defendants’ July

14, 2017 letter informing Genevieve and William Timmons that their lease would not be

renewed. See id. ¶ 20.

       Defendants next argue that their inspections of the Timmons’ apartment cannot be an

adverse action under § 3617 because all Cobblestone Square units were inspected around the

same time. Mem. at 20. However, Plaintiff has succeeded in raising a genuine dispute of material

fact as to whether all Cobblestone Square apartments were indeed inspected. See William

Timmons Aff. ¶ 34. A reasonable jury could find that the inspections of the Timmons’ unit

constitute threats or intimidation for their having submitted a modification request.

       Finally, Defendants argue that Johnston’s call to Cicero Town Code Enforcement could

not have been retaliatory because Genevieve and William Timmons were given months to

remedy their apartment’s condition prior to Johnston taking action. Mem. at 20. “Had the

Timmons[es] simply addressed the unsafe condition of the apartment, there would have been no

reason for Ms. Johnston to contact the Town,” according to Defendants. Id. at 21. However, a

genuine dispute of material fact exists as to the condition of the apartment and, therefore, as to

Johnston’s motivation for contacting Cicero Town Code Enforcement. See Response to SMF ¶

57. While it is true that “in this Circuit . . . a defendant in an FHA case can escape liability

entirely if it proves it would have rendered the same decision had it not considered impermissible

reasons,” Mhany Mgmt v. Inc. Vill. of Garden City & Garden City Bd. of Trs., 985 F. Supp. 2d




                                                  17
      Case 5:18-cv-01087-LEK-TWD Document 31 Filed 11/13/20 Page 18 of 18




390, 422 (E.D.N.Y. 2013), a reasonable jury could conclude that Johnston’s proffered reason for

contacting Cicero is not factually supported, and thus that he would not have involved Cicero

had Plaintiff not sought a modification and accommodation. See Choices in Cmty. Living, Inc. v.

Petkus, 517 Fed. App’x 501, 506 (noting that an FHA plaintiff has the opportunity to show

pretext in a retaliation claim). The Court therefore denies summary judgment to Defendants on

Plaintiff’s federal and state retaliation claims.

V.       CONCLUSION

         Accordingly, it is hereby:

         ORDERED, that Defendants’ motion for summary judgment (Dkt. No. 26) is DENIED;

     and it is further

         ORDERED, that the Clerk of the Court shall serve a copy of this Memorandum-Decision

     and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.5


DATED:           November 13, 2020
                 Albany, New York




         5
        Error! Main Document Only. Due to the delays and disruptions caused by the
COVID-19 pandemic, some cases/motions were not disposed of prior to the end of the reporting
period.


                                                    18
